—In an action, inter alia, to recover damages for breach of a lease, the defendant appeals from (1) an order of the Supreme Court, Westchester County (Scarpino, J.), entered March 26, 1997, which granted the plaintiff's motion for leave to serve and file an amended complaint, and (2) an order of the same court (Ingrassia, J.), dated March 27, 1997, which granted the plaintiff’s motion to strike his jury demand.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiff’s motion for leave to serve and file an amended complaint (see, Nassau County v Incorporated Vil. of Roslyn, 182 AD2d 678).
The Supreme Court properly struck the defendant’s jury demand (see, JIHL Assocs. v Frank, 107 AD2d 662; Lindenwood Realty Co. v Feldman, 72 Misc 2d 68, 69 [Gulotta, J., dissenting], revd 40 AD2d 855, on dissenting opn at App Term). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.